COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §               No. 08-19-00137-CR
  GERARDO OGAZ,
                                                  §                  Appeal from the
                    Appellant,
                                                  §                394th District Court
  v.
                                                  §            of Culberson County, Texas
  THE STATE OF TEXAS,
                                                  §                    (TC# 1789)
                    State.
                                                  §

                                            ORDER

       The Court GRANTS Appellant’s Pro Se Motion for Access to the Appellate Record.

Therefore, this Court is hereby providing a hard copy of the appellate record, which consists of 1

volume of the Clerk’s, 1 volume of the 1st supplemental Clerk’s Record and 7 volumes of the

Reporter’s Record, via U. S. mail, to the Warden of the Roberson Unit, 12071 FM 3522, Abilene,

Texas, 79601, for use by the Appellant Gerardo Ogaz, (TDCJ# 02261968). The Warden or

designated custodian of records shall make this record available to the appellant for purposes of

preparing his appellate brief. Appellant’s Pro Se brief shall be due in this office on or before

December 21, 2019. The hard copy of this record does not need to be returned to this Court.

       Further, please note that volume 2 of the Clerk’s record is a SEALED volume therefore,

is not provided to you. Also, the copies of the exhibits are not provided and only a copy of the

Index (Volume 7 of 7 of the Reporter’s Record) has been provided.

       IT IS SO ORDERED this 6th day of November, 2019.


                                      PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.